DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2022 was filed after the mailing date of the Notice of Allowance on 9/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A system, comprising: one or more processors configured to determine a data frame; and one or more transmitters configured to wirelessly broadcast the data frame; wherein the data frame comprises : a first portion that includes a physical layer encoding of first data to be transmitted in a first geographic area, wherein the first geographic area is defined by a first threshold distance from the one or more transmitters, and wherein the first threshold distance corresponds to a range attainable with a first cyclic prefix associated with the physical layer encoding of the first data; and a second portion that includes a physical layer encoding of second data to be transmitted in a second geographic area, wherein the second geographic area is defined by a second, greater threshold distance from the one or more transmitters, and wherein the second threshold distance corresponds to a range attainable with a second cyclic prefix associated with the physical layer encoding of the second data. Closest prior art, Oh, discloses A system, comprising: one or more processors configured to determine a data frame; and one or more transmitters configured to wirelessly broadcast the data frame; wherein the data frame comprises : a first portion that includes a physical layer encoding of first data to be transmitted in a first geographic area; and a second portion that includes a physical layer encoding of second data to be transmitted in a second geographic area. However, prior art of record fails to disclose either alone or in combination the details of wherein the first geographic area is defined by a first threshold distance from the one or more transmitters, and wherein the first threshold distance corresponds to a range attainable with a first cyclic prefix associated with the physical layer encoding of the first data and wherein the second geographic area is defined by a second, greater threshold distance from the one or more transmitters, and wherein the second threshold distance corresponds to a range attainable with a second cyclic prefix associated with the physical layer encoding of the second data, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-10:
Claims 2-10 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest wherein the first geographic area is defined by a first threshold distance from the one or more transmitters, and wherein the first threshold distance corresponds to a range attainable with a first cyclic prefix associated with the physical layer encoding of the first data and wherein the second geographic area is defined by a second, greater threshold distance from the one or more transmitters, and wherein the second threshold distance corresponds to a range attainable with a second cyclic prefix associated with the physical layer encoding of the second data as recited in claims 11 and 17 for the same reason stated in claim 1 above.
Regarding claims 12-16:
Claims 12-16 are allowed as being dependent on claim 11.
Regarding claims 18-20:
Claims 18-20 are allowed as being dependent on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/           Primary Examiner, Art Unit 2633